849 F.2d 610
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Arnold SOUTHERS, Plaintiff-Appellant,v.Steve NORRIS, Pardons and Parole Board, and Ned RayMcWherter, Defendants- Appellees.
No. 87-6240.
United States Court of Appeals, Sixth Circuit.
June 16, 1988.

Before BOYCE F. MARTIN, Jr., MILBURN and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
This pro se plaintiff, a Tennessee state prisoner, appeals the district court's sua sponte dismissal under 28 U.S.C. Sec. 1915(d) of his civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking declaratory and injunctive relief and compensatory and punitive damages, the plaintiff sued the Governor of Tennessee, the Commissioner of the Tennessee Department of Corrections and the members of the Board of Pardon and Parole alleging that they:  1) violated his fourteenth amendment due process and equal protection rights, and 2) subjected him to cruel and unusual punishment.  He challenged the constitutionality of Tenn.Code Ann. Secs. 41-1-504 and 41-1-505(a).  He essentially contended that the defendants "arbitrarily and disproportionately" applied the statutes, resulting in some unclear impingement on his purportedly vested liberty entitlement to parole.


3
Upon review, we conclude the district court properly dismissed this action for the reasons stated in its October 8, 1987, order.  Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.